Citation Nr: 1606352	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of D.T. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to December 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2012; a statement of the case was issued in September 2013; and a substantive appeal was received in September 2013.   

The Board notes that the initials of the child in question were originally D.C.  However, he was adopted by the Veteran.  The Veteran and his wife have referred to him at D.T. (having taken the last name of the Veteran).  The Board notes that some of the medical records list the child under his previous name (D.C.).  In keeping consistent with the apparent wishes of the Veteran, the Board will refer to the child as D.T.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's son, D.T., was born in November 1994; his 18th birthday was in November 2012. 
 
 2. D.T. has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.356 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In September 2012, the RO sent the Veteran a letter, prior to adjudication of his helpless child claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

Records from the Social Security Administration (SSA) were requested.  The RO received a negative response from the SSA in October 2012 (VBMS, 10/16/12).  Also submitted were lay statements and a September 2012 psychiatric examination and other medical records to be discussed below.  The Veteran has not identified any other outstanding evidence.

There is no indication that a VA medical examination or opinion is needed as the evidence of record establishes that D.T.'s physical and psychological disabilities do not render him permanently incapable of self-support. 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Helpless Child

The Veteran contends that his son, D.T., is entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  He contends that D.T. has been disabled since childhood due to attention-deficit/hyperactivity disorder (ADHD) which has rendered him permanently incapable of self-support prior to turning age 18. 

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. § 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson, 4 Vet. App. at 445.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18. 

The Veteran submitted a September 2012 psychological evaluation from the Austin Psychological and Testing Center.  The examiner stated that D.T. has ongoing problems with controlling his moods and behavior.  He was described as a "good kid," but his actions and behaviors have frightened his parents.  When he gets mad, his mother feels like she has to get away from him because he "won't stop."  He is often mean to his mother, calling her names such as "stupid."  He is not aggressive towards her and does not raise his voice.  At the time of the examination, he was putting some effort into school, but his mother felt like "it isn't enough."  She worried about his anger and didn't want him "to end up in prison."  He has not exhibited conduct disorder symptoms. Under academic history, the examiner noted that D.T. was making "C"s.  The examiner also noted that he had cysts on his chest and had to give up playing sports.  

Regarding D.T.'s history, he failed all of his classes between the first and third grades ("he just didn't want to do the work").  He was in Special Education between the third and sixth grade, and then he was progressed to the 504 Program.  When he started high school he asked to be released from the 504 Program, and his mother allowed him to discontinue the 504 Program.  His grades, at first, were failing, but his mother told him if he kept failing he would have to re-enter the 504 Program. He seemed to pull it together enough to pass but "just barely."  When he was around 13-14, he exhibited explosive anger episodes, and his mother was scared of him. She is no longer scared of him.

Upon examination, D.T. was cooperative with all tasks and questions presented to him.  He fidgeted through some of the testing session.  He tended to impulsively pick answers.  His affect appeared euthymic with congruent mood.  He spoke clearly and at an appropriate volume and tone.  There was no indication of bizarre ideations, or any irrational thought processes.  There was no indication of loose associations, tangential speech, or flight of ideas. 

The Wechsler Intelligence Scale - 4th Edition (WAIS-IV) revealed that D.T.'s verbal comprehension and processing was average.  His perceptual reasoning and working memory were low average.  His full scale IQ was low average.  He performed better than 21 percent of the same age population.  

On the Wide Range Achievement Test - 3 (WRAT-3) D.T. was borderline in reading and spelling, and was in the low average range of performance in arithmetic.  The Conner's Continuous Performance Test II (CPT-2) revealed results that better match and ADHD profile than a non-clinical profile.  There was a 67.91 percent chance that a significant problem exists.  

D.T. underwent a personality assessment inventory (PAI), which the examiner explained is a self-report measure which requires the examinee to either endorse or deny symptoms related to depression, anxiety, substance abuse, anger management issues, etc.  The results suggested that D.T. portrayed himself as relatively free of the common shortcomings to which most individual would admit.  Given this apparent defensiveness, the examiner observed that it is likely that the clinical profile would underrepresent the extent and degree of significant test findings.  According to D.T.'s self-report; he described no significant problems in the following areas: unusual thoughts or peculiar experiences, antisocial behavior, problems with empathy, undue suspiciousness or hostility, extreme moodiness and impulsivity, unhappiness and depression, unusually elevated mood or heightened activity, marked anxiety, problematic behaviors used to manage anxiety, or difficulties with health or physical functioning.  Also, he reported no significant problems with alcohol or drug abuse or dependence.

The examiner noted that D.T.'s interpersonal style seemed best characterized as friendly and extraverted.  He would usually present a cheerful and positive picture in the presence of others.  He was able to communicate his interest in others in an open and straightforward manner.  He usually preferred activities that brought him into contact with others, rather than solitary pursuits, and he was probably quick to offer help to those in need of it.  He saw himself as a person with many friends and as one who was comfortable in most social situations.  In considering the social environment of D.T. with respect to perceived stressors and the availability of social supports with which to deal with these stressors, his responses indicated that he reports having experienced very few stressful events in the recent past.  His perceived level of social support was about average in comparison to normal adolescents.  The combination of a stable and relatively stress-free environment with the availability of a social support system was a favorable prognostic sign for future adjustment.

With respect to anger management, D.T. described himself as a very meek and unassertive person who had difficulty standing up for himself, even when assertiveness is warranted.  Thus, the examiner noted that D.T. may have some difficulty in the appropriate expression of anger.  D.T.'s interest in and motivation for treatment was somewhat below average in comparison to adolescents who are not being seen in a therapeutic setting.  Furthermore, his level of treatment motivation was substantially lower than is typical of individuals being seen in treatment settings.  His responses suggest that he was satisfied with himself as he is, that he was not experiencing marked distress, and that, as a result, he saw little need for changes in his behavior.  However, D.T. did report a number of strengths that augur well for a relatively smooth treatment process if he made a commitment to treatment.

The examiner diagnosed D.T. with ADHD (inattentive type), reading disorder, disorder of written expression, dysthymic disorder, and parent-child relationship problem.  She recommended individual therapy.  

An October 2012 lay statement from D.A.C. reflects that D.T. was in special classes and had problems staying focused.  He would quit things and get bored easily.  He would also have problems listening and following simple directions.  

An October 2012 lay statement from E.W.G. reflects that D.T. was a very difficult child who often got into trouble and would not mind his elders.  As he grew, he often wanted to lash out and hit someone. 

A November 2012 statement in support of the claim (VA Form 21-4138) lists D.T.'s conditions.  They include ADHD, allergic rhinitis (seasonal), ear dermatitis, mild dysthymic disorder, recurrent skin abscesses, kidney stones (recurrent), and hematuria.  The conditions were described as chronic, but stable.  The Board notes that there is no evidence that any of the physical disabilities are the basis of permanent incapacity for self-support.

August 2014 records reflect that D.T. enrolled in Austin Community College Fire Training Academy; however, there is no record that he graduated.  Instead, the record reflects that he stopped attending school (VBMS, 2/12/15).  

The Board acknowledges that D.T. has ADHD, and that it limits his functionality.  However, the examination report findings fail to reflect a level of severity necessary to determine that D.T. is permanently incapable of self-support.  Though his full scale IQ was low average, he performed better than 21 percent of the same age population.  To conclude that D.T. is permanently incapable of self-support would require the Board to conclude that more than one in five 18 year olds are similarly incapable.  Moreover, the Board notes that there is no evidence that D.T. is "permanently" incapable of self-support.  To the contrary, the psychiatric examiner noted that "(t)he combination of a stable and relatively stress-free environment with the availability of a social support system is a favorable prognostic sign for future adjustment."  Consequently, there is no reason to believe that the severity of D.T.'s disability is in any way "permanent."  

Accordingly, the Board finds that D.T. is not entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.

The Veteran's spouse suggested, in the September 2013 substantive appeal, that "mental illness is not taken seriously."  She also mentioned numerous steps that have been and are being taken so that D.T. can live "a normal health lifestyle."  The Board does take mental illnesses seriously and acknowledges the serious challenges that D.T.'s disability causes, preventing him from living a "normal" lifestyle.  However, a disability (physical or mental) can prevent a normal lifestyle without being so severe (or so permanent) as to render one "permanently incapable of self-support."     

In this case, the evidence simply does not arise to a level where the Board finds that D.T. is "permanently incapable of self-support." 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to recognition of D.T. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
    

ORDER

Entitlement to recognition of D.T. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


